Citation Nr: 0514408	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a fractured left patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
denied the appellant's claims of entitlement to service 
connection for asbestosis and for an evaluation in excess of 
20 percent for residuals of a fracture of the left patella.  
The appellant disagreed and this appeal ensued.  

In this decision, the Board denies an evaluation in excess of 
20 percent for residuals of a fracture of the left patella 
and grants a separate 10 percent evaluation for arthritis of 
the left knee.  The issue of entitlement to service 
connection for asbestosis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The left knee disability is manifested by pain and 
moderate knee impairment, full extension, flexion to 90 
degrees, and no ankylosis.  

2.  The left knee disability is manifested by mild 
degenerative disease and evidence of pain on use, weakened 
movement, pain, fatigue, flare-up, or loss of coordination on 
repeated use.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a fracture of the left patella are not met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.2, 
4.10, 4.71a, Diagnostic Code 5257 (2004).  

2.  The criteria for a separate 10 percent evaluation for 
arthritis with noncompensable limitation of motion of the 
left knee are met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

By an April 1969 rating decision, the RO established service 
connection for the left knee disability and assigned a 20 
percent evaluation based on the criteria of Diagnostic Code 
5257, for other impairment of the knee.  As this rating has 
been in effect for more than 20 years, VA will not reduce it 
unless there is a showing of fraud (which is not shown in 
this case).  38 C.F.R. § 3.951(b) (2004).  In June 2002, the 
appellant initiated this appeal for an increase in the 
evaluation, which the RO denied in the October 2002 rating 
decision herein on appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The disability at issue here is assigned a 20 percent 
evaluation pursuant to the criteria of Diagnostic Code 5257 
for impairment of the knee.  Pursuant to that criteria, a 10 
percent evaluation may be assigned where the evidence shows 
slight recurrent subluxation or lateral instability, a 
20 percent evaluation may be assigned for moderate recurrent 
subluxation or lateral instability, and a 30 percent 
evaluation may be assigned for severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a (2004).  VA 
examination in September 2002 indicated patellar tenderness 
and crepitus on movement of the left knee, though there was 
no ligament laxity or subluxation of the joint.  Although VA 
clinical records showed the appellant's use of a brace for 
moderate instability, there is no evidence of severe 
recurrent subluxation or lateral instability that would 
support a higher evaluation using this criteria.  Any 
increase greater than 20 percent must be based on other 
criteria for evaluating knee disabilities.  

The disability might be assigned a separate evaluation for 
degenerative joint disease, which is evaluated pursuant to 
the criteria of Diagnostic Code 5010 for traumatic arthritis.  
The criteria of Diagnostic Code 5010 for traumatic arthritis 
is rated based on the criteria of Diagnostic Code 5003 for 
degenerative arthritis established by x-ray findings, which 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003/5010 and 5257.  For 
example, a knee disorder rated under Diagnostic Code 5257 may 
involve additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Codes 5260 or 
5261 that meets the criteria for a noncompensable rating.  
See VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997).  Therefore, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also x-ray evidence of arthritis and 
limitation of motion severe enough to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, a separate rating is available under Diagnostic Codes 
5003 or 5010.  VAOPGCPREC 9-98.  

In this case, VA x-ray in September 2002 noted mild 
patellofemoral degenerative changes.  Therefore, the 
disability can be assigned a separate compensable evaluation 
for arthritis in addition to that assigned for other 
impairment of the knee under Diagnostic Code 5257.  The basis 
of that separate evaluation is first assessed pursuant to the 
criteria of Diagnostic Codes 5260 and 5261 for loss of 
flexion and extension, respectively.  Under Diagnostic Code 
5260, a noncompensable evaluation requires at least flexion 
limited to 60 degrees.  The VA examination in September 2002 
showed flexion to 90 degrees.  VA clinical records that month 
noted flexion to about 70 degrees, though a clinical entry in 
January 2003 reported flexion at about 90 degrees.  These 
findings reveal flexion greater than 60 degrees, and 
therefore do not rise to the level of a noncompensable 
evaluation under the criteria of Diagnostic Code 5260.  The 
criteria for Diagnostic Code 5261 require extension limited 
to five degrees for a noncompensable evaluation.  The 
VA examination in September 2002 did not specifically 
indicate the measurement of extension, though the VA clinical 
records in September 2002 and January 2003 each showed 
extension as good.  There is no indication of a limitation of 
the extension of the left knee that would warrant a 
noncompensable evaluation.  Although the left knee 
instability remains at a 20 percent evaluation under 
Diagnostic Code 5257 and there is also x-ray evidence of 
arthritis, the measurement of the motion of the left knee is 
not severe enough to warrant even a noncompensable evaluation 
under Diagnostic Codes 5260 or 5261.  

In cases like this one where the criteria is in part 
predicated on a loss of motion, an evaluation of the 
disability in light of that criteria must consider whether 
there is additional functional loss due to pain on motion.  
Weakness is considered as important as limitation of motion.  
Any part that becomes painful on use must be regarded as 
seriously disabled.  It is the intent of the rating schedule 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1993).  The rule against pyramiding, 38 C.F.R. § 4.14 
(2004), does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  (As the criteria of 
Diagnostic Code 5257 are not predicated on loss of motion, an 
analysis of the impact of pain and functional loss is not 
necessary when employing that criteria.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).).  

The appellant submitted statements from a coworker and his 
pastor indicating that the appellant demonstrated increased 
pain on walking and standing.  The VA examination in 
September 2002 indicated the appellant wore a brace at times 
and revealed pain that began at 40 degrees flexion and ended 
at 90 degrees flexion, where motion ceased.  The appellant 
reported he had discussed with VA physicians the need for a 
total knee replacement, which is confirmed by VA clinical 
records through May 2003.  These clinical records also noted 
his need for a brace to stabilize the left knee.  Although 
the VA examination in September 2002 was silent as to any 
specific additional functional loss, the need for a total 
knee replacement in the future strongly suggests weakened 
movement, pain, fatigue, flare-up, or loss of coordination on 
repeated use of the left knee, which would result in further 
limitation of motion.  Although the measured motion of the 
left knee did not rise to the regulatory standard for a 
noncompensable evaluation, this additional functional loss 
represented additional loss of motion that rises to the level 
of noncompensable limitation of motion under Diagnostic Code 
5260.  With this additional consideration, the measurement of 
the motion of the left knee is severe enough to warrant a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, which in turn warrants a 10 percent evaluation under 
Diagnostic Code 5003 for noncompensable limitation of motion.  
Thus, a separate 10 percent evaluation in consideration of 
this criteria is appropriate under Diagnostic Code 5003.  
VAOPGCPREC 9-98.  

The left knee might alternatively be evaluated under other 
diagnostic criteria.  If the evidence as applied to that 
criteria yields a higher evaluation, the disability may be 
assigned that higher evaluation in place of the 20 percent 
evaluation under Diagnostic Code 5257.  Several of the 
potentially applicable sets of criteria - for example, the 
criteria of Diagnostic Codes 5258 or 5259 (for dislocated or 
removed semilunar cartilage), and 5263 (for genu recurvatum) 
- cannot be applied in this case, for they do not provide for 
an evaluation in excess of the currently assigned 20 percent.  
The criteria of Diagnostic Code 5262, for impairment of the 
tibia and fibula, is not applicable in this case, for the 
evidence of record does not indicate the left knee disability 
is manifested by malunion or nonunion of the tibia and 
fibula.  The criteria of Diagnostic Code 5256, for ankylosis, 
also are inapplicable in this case, for the evidence of 
record does not indicate the left knee disability is 
manifested by ankylosis.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the residuals of the left patella 
fracture and that the evidence supports a separate 10 percent 
evaluation for noncompensable limitation of motion of the 
left knee due to arthritis.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
after November 9, 2000, the date the VCAA was enacted.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim by letters in September 
2002 and in February, July, and August 2003.  Additionally, 
it has sent him a statement of the case in May 2003 that 
informed him of the evidence considered, the legal criteria, 
and the analysis of the claim, including identification of 
elements for which evidence was deficient.  

By these communications, VA has informed the appellant of the 
evidence necessary to substantiate the claim.  In response, 
the appellant identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claim, of 
the information and evidence he was expected to provide, of 
the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  The evidence of record includes the 
service medical records, service personnel records, private 
treatment records, submissions from the appellant, and 
documentation of efforts to obtain evidence from health care 
sources identified by the appellant.  The appellant underwent 
a VA examination in September 2002.  The appellant has not 
identified any additional VA or private treatment records 
with regard to the claims.  

There is no reasonable possibility further assistance might 
substantiate the claims.   See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
fracture of the left patella is denied.  

A separate 10 percent evaluation for arthritis with 
noncompensable limitation of motion of the left knee is 
granted.  


REMAND

The appellant maintains he has asbestosis that is related to 
his work in a motor pool during service repairing brake 
linings and mufflers on vehicles in part composed of 
asbestos.  In support of this contention, the appellant 
presented a private physician's statement from June 1999 
showing bilateral interstitial lung disease (asbestosis) 
based on x-ray evidence of pleural plaques and pleural 
thickening.  Also of record is a private physician's 
statement of February 2001 with an assessment of 
abnormalities consistent with asbestosis and VA clinical 
records in September 2002 and January 2003 noting a history 
of asbestosis.  Contrary to this evidence, VA examinations in 
September 2002 and in March 2003 failed to diagnosis 
asbestosis.  Of significance is the September 2002 VA chest 
x-ray, which revealed no evidence of pleural thickening or 
pleural calcifications.  

In addition to this diagnostic discrepancy, the evidence 
provides varying accounts of the etiological source of this 
alleged disease.  The appellant maintains it is related to 
his service activities in a maintenance unit, whereas a 
private medical evaluation in February 2001 noted a history 
of post-service employment with a company as a framer and 
welder with duties involving the removal, handling, and 
cleaning up of asbestos materials.  Similarly, VA clinical 
records in September 2002 and January 2003 indicated the 
appellant's post-service employment included building 
transformers that were made of asbestosis.  Moreover, the VA 
clinical record of September 2002 indicated the appellant had 
been part of an unspecified asbestos lawsuit.  

To clarify whether the appellant currently has asbestosis or 
some other asbestos-related disease, and the etiology of any 
such disease found, a VA pulmonary examination is necessary 
to substantiate the claim.  It is also necessary for the 
appellant to provide all information in his possession as to 
any legal action in which he participated in any manner 
concerning his alleged asbestosis.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Ask the appellant to provide all 
information or evidence in his possession 
regarding any asbestos-related legal 
action he participated in, to include a 
statement of the relevant facts, copies 
of any relevant documents in his 
possession, the attorney(s) or other 
persons who represented him, and the 
jurisdiction (i.e., state, county, and/or 
city) in which the legal action was 
adjudicated.  Using any necessary 
authorization from the appellant, the RO 
should obtain copies of all pertinent 
records of this lawsuit from the 
attorney(s) or other persons named and 
from the jurisdiction identified by the 
appellant.  Associate all documents 
obtained with the claims file.  

2.  After receipt of the information and 
evidence sought in paragraph (1), arrange 
for a VA pulmonary examination - to be 
conducted by a pulmonalogist other than 
the physician who conducted the September 
2002 and March 2003 examinations - to 
determine the nature and etiology of the 
claimed asbestosis.  The claims file must 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and he/she should so 
indicate in the examination report.  

After reviewing the service medical 
records and the available post-service 
medical records and after examining the 
appellant, ask the examiner to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - 
(1) as to the diagnoses applicable to the 
respiratory disorder(s), and specifically 
if there is a valid diagnosis of 
asbestosis or some other asbestos-related 
disease; and (2) whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any diagnosed asbestosis or 
asbestos-related disease is medically 
related to the appellant's work in a 
maintenance unit during service.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner should discuss, as 
appropriate, the significance, if any, of 
the post-service asbestos exposure.

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


